Exhibit 10.3

 

NONQUALIFIED STOCK OPTION AWARD AGREEMENT
FOR EMPLOYEES

 

Tuesday Morning Corporation
2008 Long-Term Equity Incentive Plan

 

This NONQUALIFIED STOCK OPTION AWARD AGREEMENT (this “Agreement”) is entered
into between Tuesday Morning Corporation, a Delaware corporation (the
“Company”), and                                  (“Optionee”).  The Board of
Directors of the Company has adopted, and the stockholders of the Company have
approved, the Tuesday Morning Corporation 2008 Long-Term Equity Incentive Plan
(the “Plan”), the terms of which are incorporated by reference herein in their
entirety.  The Company has agreed to grant Optionee this option to purchase
shares of common stock of the Company as an inducement for Optionee’s continued
and effective performance of services for the Company.  Any term used in this
Agreement that is not specifically defined herein shall have the meaning
specified in the Plan.

 

IT IS AGREED:

 


1.                                       GRANT OF OPTION. SUBJECT TO THE TERMS
OF THE PLAN, THIS AGREEMENT AND THE NOTICE OF GRANT OF STOCK OPTIONS AND OPTION
AGREEMENT TO WHICH THIS AGREEMENT IS ATTACHED (THE “OPTION NOTICE”), ON
                             (THE “GRANT DATE”), THE COMPANY GRANTED TO OPTIONEE
AN OPTION (THE “OPTION”) TO PURCHASE                          SHARES OF THE
COMMON STOCK OF THE COMPANY, $.01 PAR VALUE PER SHARE (THE “COMMON STOCK”), AT A
PRICE OF $             PER SHARE (THE “EXERCISE PRICE”), SUBJECT TO ADJUSTMENT
AS PROVIDED IN THE PLAN.


 


2.                                       TYPE OF OPTION.  THE OPTION IS A
NONQUALIFIED STOCK OPTION WHICH IS NOT INTENDED TO BE GOVERNED BY SECTION 422 OF
THE CODE.


 


3.                                       OPTIONEE’S AGREEMENT.  IN ACCEPTING THE
OPTION, OPTIONEE ACCEPTS AND AGREES TO BE BOUND BY ALL THE TERMS AND CONDITIONS
OF THE PLAN WHICH PERTAIN TO NONQUALIFIED STOCK OPTIONS GRANTED UNDER THE PLAN.


 


4.                                       VESTING OF OPTION.  SUBJECT TO THE
PROVISIONS HEREOF AND THE PROVISIONS OF THE PLAN, THE OPTION WILL VEST AND
BECOME EXERCISABLE RATABLY ON A DAILY BASIS COMMENCING ON THE DAY FOLLOWING THE
GRANT DATE AND ENDING ON THE THIRD ANNIVERSARY OF THE GRANT DATE (THE “VESTING
PERIOD”) SO THAT ON THE THIRD ANNIVERSARY OF THE GRANT DATE THE OPTION SHALL BE
EXERCISABLE IN FULL, PROVIDED THAT OPTIONEE IS AND HAS BEEN CONTINUOUSLY
EMPLOYED BY THE COMPANY OR ANY SUBSIDIARY (AS THAT TERM IS DEFINED IN
SECTION 21) FROM THE DATE OF THIS AGREEMENT THROUGH SUCH DATE.  ANY REFERENCE TO
“DAILY” VESTING IN THE OPTION NOTICE SHALL MEAN THAT THE OPTION VESTS RATABLY ON
A DAILY BASIS DURING THE VESTING PERIOD.  TO THE EXTENT NOT EXERCISED,
INSTALLMENTS SHALL BE CUMULATIVE AND MAY BE EXERCISED IN WHOLE OR IN PART.  IN
THE EVENT THAT OPTIONEE’S EMPLOYMENT IS TERMINATED BY THE COMPANY WITHOUT
“CAUSE” OR BY OPTIONEE WITH “GOOD REASON”, (A) THE PORTION OF THE OPTION WHICH
IS THEN VESTED WILL CONTINUE TO BE EXERCISABLE UNTIL THE TENTH ANNIVERSARY OF
THE GRANT DATE (THE “OPTION GENERAL EXPIRATION DATE”) AND (B) IF THE OPTION IS
NOT THEN FULLY VESTED AND EXERCISABLE AN AMOUNT OF THE SHARES OF COMMON STOCK
SUBJECT TO THE OPTION EQUAL TO ONE MORE YEAR’S VESTING (OR SUCH LESSER NUMBER OF
SHARES AS ARE NOT THEN


 

--------------------------------------------------------------------------------



 


VESTED) WILL VEST AND BECOME EXERCISABLE UPON SUCH TERMINATION AND WILL CONTINUE
TO BE EXERCISABLE UNTIL THE OPTION GENERAL EXPIRATION DATE.  NO PORTION OF THE
OPTION SHALL BE EXERCISABLE IN ANY EVENT ON OR AFTER THE OPTION GENERAL
EXPIRATION DATE.  AN OPTION MAY NOT BE EXERCISED FOR A FRACTION OF A SHARE OF
COMMON STOCK.


 


5.                                       MANNER OF EXERCISE.


 


(A)                                  TO THE EXTENT THAT THE OPTION IS VESTED AND
EXERCISABLE IN ACCORDANCE WITH SECTION 4 OF THIS AGREEMENT, THE OPTION MAY BE
EXERCISED BY OPTIONEE AT ANY TIME, OR FROM TIME TO TIME, IN WHOLE OR IN PART, ON
OR PRIOR TO THE TERMINATION OF THE OPTION (AS SET FORTH IN SECTIONS 4 AND 6 OF
THIS AGREEMENT) UPON PAYMENT OF THE EXERCISE PRICE FOR THE SHARES TO BE ACQUIRED
IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT AND THE PLAN.


 


(B)                                 IF OPTIONEE IS ENTITLED TO EXERCISE THE
VESTED AND EXERCISABLE PORTION OF THE OPTION, AND WISHES TO DO SO, IN WHOLE OR
PART, OPTIONEE SHALL (I) DELIVER TO THE COMPANY A FULLY COMPLETED AND EXECUTED
NOTICE OF EXERCISE, IN THE FORM ATTACHED AS ANNEX A HERETO, OR SUCH OTHER FORM
AS MAY HEREINAFTER BE DESIGNATED BY THE COMPANY IN ITS SOLE DISCRETION,
SPECIFYING THE EXERCISE DATE AND THE NUMBER OF SHARES OF COMMON STOCK TO BE
PURCHASED PURSUANT TO SUCH EXERCISE AND (II) REMIT TO THE COMPANY IN A FORM
SATISFACTORY TO THE COMPANY, IN ITS SOLE DISCRETION, THE EXERCISE PRICE FOR THE
SHARES TO BE ACQUIRED ON EXERCISE OF THE OPTION, PLUS AN AMOUNT SUFFICIENT TO
SATISFY ANY WITHHOLDING TAX OBLIGATIONS OF THE COMPANY THAT ARISE IN CONNECTION
WITH SUCH EXERCISE (AS DETERMINED BY THE COMPANY) IN ACCORDANCE WITH THE
PROVISIONS OF SECTIONS 5.7 AND 15.3 OF THE PLAN.


 


(C)                                  THE COMPANY’S OBLIGATION TO DELIVER SHARES
OF THE COMMON STOCK TO OPTIONEE UNDER THIS AGREEMENT IS SUBJECT TO AND
CONDITIONED UPON OPTIONEE SATISFYING ALL TAX OBLIGATIONS ASSOCIATED WITH
OPTIONEE’S RECEIPT, HOLDING AND EXERCISE OF THE OPTION.  UNLESS OTHERWISE
APPROVED BY THE COMMITTEE, ALL SUCH TAX OBLIGATIONS SHALL BE PAYABLE IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 5.7 OF THE PLAN.  THE COMPANY AND ITS
SUBSIDIARIES, AS APPLICABLE, SHALL BE ENTITLED TO DEDUCT FROM ANY COMPENSATION
OTHERWISE DUE TO OPTIONEE THE AMOUNT NECESSARY TO SATISFY ALL SUCH TAXES.


 


(D)                                 UPON FULL PAYMENT OF THE EXERCISE PRICE AND
SATISFACTION OF ALL APPLICABLE TAX OBLIGATIONS, AND SUBJECT TO THE APPLICABLE
TERMS AND CONDITIONS OF THE PLAN AND THE TERMS AND CONDITIONS OF THIS AGREEMENT,
THE COMPANY SHALL CAUSE CERTIFICATES FOR THE SHARES PURCHASED HEREUNDER TO BE
DELIVERED TO OPTIONEE OR CAUSE AN UNCERTIFICATED BOOK-ENTRY REPRESENTING THE
SUCH SHARES TO BE MADE.


 


6.                                       TERMINATION OF OPTION.  EXCEPT AS
OTHERWISE PROVIDED IN SECTION 4 OF THIS AGREEMENT, UNLESS THE OPTION TERMINATES
EARLIER AS PROVIDED IN THIS SECTION 6 THE OPTION SHALL TERMINATE AND BECOME NULL
AND VOID ON THE OPTION GENERAL EXPIRATION DATE.  EXCEPT AS OTHERWISE PROVIDED IN
SECTION 4 OF THIS AGREEMENT, IF OPTIONEE CEASES TO BE AN EMPLOYEE OF THE COMPANY
FOR ANY REASON THE OPTION SHALL NOT CONTINUE TO VEST AFTER SUCH CESSATION OF
SERVICE AS AN EMPLOYEE.


 


(A)                                  IF OPTIONEE CEASES TO BE AN EMPLOYEE OF THE
COMPANY AND ANY SUBSIDIARY DUE TO DEATH OR DISABILITY, (I) THE PORTION OF THE
OPTION THAT WAS EXERCISABLE ON THE DATE OF SUCH

 

2

--------------------------------------------------------------------------------



 


CESSATION SHALL REMAIN EXERCISABLE FOR, AND SHALL OTHERWISE TERMINATE AND BECOME
NULL AND VOID AT THE END OF, A PERIOD OF ONE YEAR FROM THE DATE OF SUCH DEATH OR
DISABILITY, BUT IN NO EVENT AFTER THE OPTION GENERAL EXPIRATION DATE; AND
(II) THE PORTION OF THE OPTION THAT WAS NOT EXERCISABLE ON THE DATE OF SUCH
CESSATION SHALL BE FORFEITED AND BECOME NULL AND VOID IMMEDIATELY UPON SUCH
CESSATION.


 


(B)                                 IF OPTIONEE CEASES TO BE AN EMPLOYEE OF THE
COMPANY AND ANY SUBSIDIARY UPON THE OCCURRENCE OF OPTIONEE’S RETIREMENT (AS THAT
TERM IS DEFINED IN SECTION 21), (A) THE PORTION OF THE OPTION THAT WAS
EXERCISABLE ON THE DATE OF RETIREMENT SHALL REMAIN EXERCISABLE FOR, AND SHALL
OTHERWISE TERMINATE AND BECOME NULL AND VOID AT THE END OF, A PERIOD OF UP TO
THREE YEARS AFTER THE DATE OF RETIREMENT, BUT IN NO EVENT AFTER (X) THE OPTION
GENERAL EXPIRATION DATE OR (Y) THE DAY BEFORE THE DATE OPTIONEE BEGINS ENGAGING
IN COMPETITION (AS THAT TERM IS DEFINED IN SECTION 21) DURING SUCH THREE-YEAR
PERIOD UNLESS HE OR SHE RECEIVES WRITTEN CONSENT TO DO SO FROM THE BOARD OR THE
COMMITTEE, AND (B) THE PORTION OF THE OPTION THAT WAS NOT EXERCISABLE ON THE
DATE OF RETIREMENT SHALL BE FORFEITED AND BECOME NULL AND VOID IMMEDIATELY UPON
SUCH RETIREMENT.


 


(C)                                  IF OPTIONEE CEASES TO BE AN EMPLOYEE OF THE
COMPANY OR A SUBSIDIARY DUE TO CAUSE, ALL OF THE OPTION SHALL BE FORFEITED AND
BECOME NULL AND VOID IMMEDIATELY UPON SUCH CESSATION, WHETHER OR NOT THEN
EXERCISABLE.  FOR PURPOSES OF THIS SECTION 6(C) THE TERM “CAUSE” MEANS THE
OCCURRENCE OF ONE OF THE FOLLOWING EVENTS:  (I) THE COMMISSION OF A FELONY OR A
CRIME INVOLVING MORAL TURPITUDE OR THE COMMISSION OF ANY OTHER ACT OR OMISSION
INVOLVING DISHONESTY, DISLOYALTY OR FRAUD WITH RESPECT TO THE COMPANY OR ANY OF
ITS SUBSIDIARIES; (II) CONDUCT TENDING TO BRING THE COMPANY OR ANY OF ITS
SUBSIDIARIES INTO SUBSTANTIAL PUBLIC DISGRACE OR DISREPUTE; (III) SUBSTANTIAL
AND REPEATED FAILURE TO PERFORM DUTIES PROPERLY ASSIGNED OR AS REASONABLY
DIRECTED, AS DETERMINED BY THE COMPANY; (IV) GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT WITH RESPECT TO THE COMPANY OR ANY OF ITS SUBSIDIARIES; OR (V) BREACH
OF DUTY OF LOYALTY TO THE COMPANY OR ANY OF ITS SUBSIDIARIES OR OTHER ACT OF
FRAUD OR DISHONESTY WITH RESPECT TO THE COMPANY OR ANY OF ITS SUBSIDIARIES.


 


(D)                                 IF OPTIONEE CEASES TO BE AN EMPLOYEE OF THE
COMPANY OR A SUBSIDIARY FOR ANY REASON OTHER THAN DEATH, DISABILITY, RETIREMENT
OR CAUSE, (I) THE PORTION OF THE OPTION THAT WAS EXERCISABLE ON THE DATE OF SUCH
CESSATION SHALL REMAIN EXERCISABLE FOR, AND SHALL OTHERWISE TERMINATE AND BECOME
NULL AND VOID AT THE END OF, A PERIOD OF UP TO 90-DAYS AFTER THE DATE OF SUCH
CESSATION, BUT IN NO EVENT AFTER (X) THE OPTION GENERAL EXPIRATION DATE OR
(Y) THE DAY BEFORE THE DATE OPTIONEE BEGINS ENGAGING IN COMPETITION DURING SUCH
90-DAY PERIOD UNLESS HE OR SHE RECEIVES WRITTEN CONSENT TO DO SO FROM THE BOARD
OR THE COMMITTEE, AND (II) THE PORTION OF THE OPTION THAT WAS NOT EXERCISABLE ON
THE DATE OF SUCH CESSATION SHALL BE FORFEITED AND BECOME NULL AND VOID
IMMEDIATELY UPON SUCH CESSATION.  IN THE EVENT OPTIONEE HAS ENTERED INTO AN
EMPLOYMENT CONTRACT WITH THE COMPANY, THE TERMINATION PROVISIONS OF THE
EMPLOYMENT CONTRACT WILL SUPERSEDE THE TERMS STATED IN SECTION 6(D) HEREIN.


 


(E)                                  UPON THE DEATH OF OPTIONEE PRIOR TO THE
EXPIRATION OF THE OPTION, OPTIONEE’S EXECUTORS, ADMINISTRATORS OR ANY PERSON OR
PERSONS TO WHOM THE OPTION MAY BE TRANSFERRED BY WILL OR BY THE LAWS OF DESCENT
AND DISTRIBUTION, SHALL HAVE THE RIGHT, AT ANY TIME PRIOR TO THE TERMINATION OF
THE OPTION TO EXERCISE THE OPTION WITH RESPECT TO THE NUMBER OF SHARES THAT
OPTIONEE WOULD HAVE BEEN ENTITLED TO EXERCISE IF HE WERE STILL ALIVE.

 

3

--------------------------------------------------------------------------------


 


7.                                       TAX WITHHOLDING.  TO THE EXTENT THAT
THE RECEIPT OF THE OPTION, THIS AGREEMENT OR THE OPTION NOTICE, THE VESTING OF
THE OPTION OR THE EXERCISE OF THE OPTION RESULTS IN INCOME TO OPTIONEE FOR
FEDERAL, STATE OR LOCAL INCOME, EMPLOYMENT OR OTHER TAX PURPOSES WITH RESPECT TO
WHICH THE COMPANY OR ITS SUBSIDIARIES OR ANY AFFILIATE HAS A WITHHOLDING
OBLIGATION, OPTIONEE SHALL DELIVER TO THE COMPANY AT THE TIME OF SUCH RECEIPT,
VESTING OR EXERCISE, AS THE CASE MAY BE, SUCH AMOUNT OF MONEY AS THE COMPANY OR
ITS SUBSIDIARIES OR ANY AFFILIATE MAY REQUIRE TO MEET ITS OBLIGATION UNDER
APPLICABLE TAX LAWS OR REGULATIONS, AND, IF OPTIONEE FAILS TO DO SO, THE COMPANY
OR ITS SUBSIDIARIES OR ANY AFFILIATE IS AUTHORIZED TO WITHHOLD FROM THE SHARES
SUBJECT TO THE OPTION (BASED ON THE FAIR MARKET VALUE OF SUCH SHARES AS OF THE
DATE THE AMOUNT OF TAX TO BE WITHHELD IS DETERMINED) OR FROM ANY CASH OR STOCK
REMUNERATION THEN OR THEREAFTER PAYABLE TO OPTIONEE ANY TAX REQUIRED TO BE
WITHHELD BY REASON OF SUCH TAXABLE INCOME, SUFFICIENT TO SATISFY THE WITHHOLDING
OBLIGATION.


 


8.                                       CAPITAL ADJUSTMENTS AND
REORGANIZATIONS. THE EXISTENCE OF THE OPTION SHALL NOT AFFECT IN ANY WAY THE
RIGHT OR POWER OF THE COMPANY OR ANY COMPANY THE STOCK OF WHICH IS AWARDED
PURSUANT TO THIS AGREEMENT TO MAKE OR AUTHORIZE ANY ADJUSTMENT,
RECAPITALIZATION, REORGANIZATION OR OTHER CHANGE IN ITS CAPITAL STRUCTURE OR ITS
BUSINESS, ENGAGE IN ANY MERGER OR CONSOLIDATION, ISSUE ANY DEBT OR EQUITY
SECURITIES, DISSOLVE OR LIQUIDATE, OR SELL, LEASE, EXCHANGE OR OTHERWISE DISPOSE
OF ALL OR ANY PART OF ITS ASSETS OR BUSINESS, OR ENGAGE IN ANY OTHER CORPORATE
ACT OR PROCEEDING.


 


9.                                       EMPLOYMENT RELATIONSHIP. FOR PURPOSES
OF THIS AGREEMENT, OPTIONEE SHALL BE CONSIDERED TO BE IN THE EMPLOYMENT OF THE
COMPANY AS LONG AS OPTIONEE HAS AN EMPLOYMENT RELATIONSHIP WITH THE COMPANY. 
THE COMMITTEE SHALL DETERMINE ANY QUESTIONS AS TO WHETHER AND WHEN THERE HAS
BEEN A TERMINATION OF SUCH EMPLOYMENT RELATIONSHIP, AND THE CAUSE OF SUCH
TERMINATION, UNDER THE PLAN AND THE COMMITTEE’S DETERMINATION SHALL BE FINAL AND
BINDING ON ALL PERSONS.


 


10.                                 NOT AN EMPLOYMENT AGREEMENT.  THIS AGREEMENT
IS NOT AN EMPLOYMENT AGREEMENT, AND NO PROVISION OF THIS AGREEMENT SHALL BE
CONSTRUED OR INTERPRETED TO CREATE AN EMPLOYMENT RELATIONSHIP BETWEEN OPTIONEE
AND THE COMPANY, ITS SUBSIDIARIES OR ANY OF ITS AFFILIATES OR GUARANTEE THE
RIGHT TO REMAIN EMPLOYED BY THE COMPANY, ITS SUBSIDIARIES OR ANY OF ITS
AFFILIATES FOR ANY SPECIFIED TERM.


 


11.                                 NO RIGHTS AS STOCKHOLDER.  OPTIONEE SHALL
NOT HAVE ANY RIGHTS AS A STOCKHOLDER WITH RESPECT TO ANY SHARES COVERED BY THE
OPTION UNTIL THE DATE OF THE ISSUANCE OF SUCH SHARES FOLLOWING OPTIONEE’S
EXERCISE OF THE OPTION PURSUANT TO ITS TERMS AND CONDITIONS AND PAYMENT OF ALL
AMOUNTS FOR AND WITH RESPECT TO THE SHARES.  NO ADJUSTMENT SHALL BE MADE FOR
DIVIDENDS OR OTHER RIGHTS FOR WHICH THE RECORD DATE IS PRIOR TO THE DATE A
CERTIFICATE OR CERTIFICATES ARE ISSUED FOR SUCH SHARES OR AN UNCERTIFICATED
BOOK-ENTRY REPRESENTING SUCH SHARES IS MADE.


 


12.                                 LEGEND.  OPTIONEE CONSENTS TO THE PLACING ON
THE CERTIFICATE FOR ANY SHARES COVERED BY THE OPTION OF AN APPROPRIATE LEGEND
RESTRICTING RESALE OR OTHER TRANSFER OF SUCH SHARES EXCEPT IN ACCORDANCE WITH
THE SECURITIES ACT OF 1933 AND ALL APPLICABLE RULES THEREUNDER.


 


13.                                 NOTICES.  ANY NOTICE, INSTRUCTION,
AUTHORIZATION, REQUEST, DEMAND OR OTHER COMMUNICATIONS REQUIRED HEREUNDER SHALL
BE IN WRITING, AND SHALL BE DELIVERED EITHER BY PERSONAL

 

4

--------------------------------------------------------------------------------



 


DELIVERY, BY TELEGRAM, TELEX, TELECOPY OR SIMILAR FACSIMILE MEANS, BY CERTIFIED
OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, OR BY COURIER OR DELIVERY SERVICE,
ADDRESSED TO THE COMPANY AT THE COMPANY’S PRINCIPAL BUSINESS OFFICE ADDRESS TO
THE ATTENTION OF THE CORPORATE TAX DIRECTOR AND TO OPTIONEE AT OPTIONEE’S
RESIDENTIAL ADDRESS AS IT APPEARS ON THE BOOKS AND RECORDS OF THE COMPANY, OR AT
SUCH OTHER ADDRESS AND NUMBER AS A PARTY SHALL HAVE PREVIOUSLY DESIGNATED BY
WRITTEN NOTICE GIVEN TO THE OTHER PARTY IN THE MANNER HEREINABOVE SET FORTH. 
NOTICES SHALL BE DEEMED GIVEN WHEN RECEIVED, IF SENT BY FACSIMILE MEANS
(CONFIRMATION OF SUCH RECEIPT BY CONFIRMED FACSIMILE TRANSMISSION BEING DEEMED
RECEIPT OF COMMUNICATIONS SENT BY FACSIMILE MEANS); AND WHEN DELIVERED (OR UPON
THE DATE OF ATTEMPTED DELIVERY WHERE DELIVERY IS REFUSED), IF HAND-DELIVERED,
SENT BY EXPRESS COURIER OR DELIVERY SERVICE, OR SENT BY CERTIFIED OR REGISTERED
MAIL, RETURN RECEIPT REQUESTED.


 


14.                                 AMENDMENT AND WAIVER. EXCEPT AS OTHERWISE
PROVIDED HEREIN OR IN THE PLAN OR AS NECESSARY TO IMPLEMENT THE PROVISIONS OF
THE PLAN, THIS AGREEMENT MAY BE AMENDED, MODIFIED OR SUPERSEDED ONLY BY WRITTEN
INSTRUMENT EXECUTED BY THE COMPANY AND OPTIONEE.  ONLY A WRITTEN INSTRUMENT
EXECUTED AND DELIVERED BY THE PARTY WAIVING COMPLIANCE HEREOF SHALL WAIVE ANY OF
THE TERMS OR CONDITIONS OF THIS AGREEMENT.  ANY WAIVER GRANTED BY THE COMPANY
SHALL BE EFFECTIVE ONLY IF EXECUTED AND DELIVERED BY A DULY AUTHORIZED DIRECTOR
OR OFFICER OF THE COMPANY OTHER THAN OPTIONEE.  THE FAILURE OF ANY PARTY AT ANY
TIME OR TIMES TO REQUIRE PERFORMANCE OF ANY PROVISIONS HEREOF SHALL IN NO MANNER
EFFECT THE RIGHT TO ENFORCE THE SAME.  NO WAIVER BY ANY PARTY OF ANY TERM OR
CONDITION, OR THE BREACH OF ANY TERM OR CONDITION CONTAINED IN THIS AGREEMENT,
IN ONE OR MORE INSTANCES, SHALL BE CONSTRUED AS A CONTINUING WAIVER OF ANY SUCH
CONDITION OR BREACH, A WAIVER OF ANY CONDITION, OR THE BREACH OF ANY OTHER TERM
OF CONDITION.


 


15.                                 DISPUTE RESOLUTION.  IN THE EVENT OF ANY
DIFFERENCE OF OPINION CONCERNING THE MEANING OR EFFECT OF THE PLAN OR THIS
AGREEMENT, SUCH DIFFERENCE SHALL BE RESOLVED BY THE COMMITTEE.


 


16.                                 GOVERNING LAW AND SEVERABILITY. THE
VALIDITY, CONSTRUCTION AND PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED BY
THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO ITS CONFLICTS OF LAW
PROVISIONS.  THE INVALIDITY OF ANY PROVISION OF THIS AGREEMENT SHALL NOT AFFECT
ANY OTHER PROVISION OF THIS AGREEMENT, WHICH SHALL REMAIN IN FULL FORCE AND
EFFECT.


 


17.                                 TRANSFER RESTRICTIONS. THE SHARES OF COMMON
STOCK SUBJECT TO THE OPTION GRANTED HEREBY MAY NOT BE SOLD OR OTHERWISE DISPOSED
OF IN ANY MANNER THAT WOULD CONSTITUTE A VIOLATION OF ANY APPLICABLE FEDERAL OR
STATE SECURITIES LAWS.  OPTIONEE ALSO AGREES (A) THAT THE COMPANY MAY REFUSE TO
CAUSE THE TRANSFER OF SHARES OF COMMON STOCK SUBJECT TO THE OPTION TO BE
REGISTERED ON THE APPLICABLE STOCK TRANSFER RECORDS IF SUCH PROPOSED TRANSFER
WOULD IN THE OPINION OF COUNSEL SATISFACTORY TO THE COMPANY CONSTITUTE A
VIOLATION OF ANY APPLICABLE SECURITIES LAW AND (B) THAT THE COMPANY MAY GIVE
RELATED INSTRUCTIONS TO THE TRANSFER AGENT, IF ANY, TO STOP REGISTRATION OF THE
TRANSFER OF THE SHARES OF COMMON STOCK SUBJECT TO THE OPTION.


 


18.                                 SUCCESSORS AND ASSIGNS.  THIS AGREEMENT
SHALL, EXCEPT AS HEREIN STATED TO THE CONTRARY, INURE TO THE BENEFIT OF AND BIND
THE LEGAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS OF THE PARTIES HERETO.

 

5

--------------------------------------------------------------------------------



 


19.                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL
FOR ALL PURPOSES BUT ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE BUT ONE AND
THE SAME INSTRUMENT.


 


20.                                 OPTION TRANSFER PROHIBITIONS.  THE OPTION
GRANTED TO OPTIONEE UNDER THIS AGREEMENT SHALL NOT BE TRANSFERABLE OR ASSIGNABLE
BY OPTIONEE OTHER THAN BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION, AND
SHALL BE EXERCISABLE DURING OPTIONEE’S LIFETIME ONLY BY HIM.


 


21.                                 DEFINITIONS.  THE WORDS AND PHRASES DEFINED
IN THIS SECTION 21 SHALL HAVE THE RESPECTIVE MEANINGS SET FORTH BELOW THROUGHOUT
THIS AGREEMENT, UNLESS THE CONTEXT IN WHICH ANY SUCH WORD OR PHRASE APPEARS
REASONABLY REQUIRES A BROADER, NARROWER OR DIFFERENT MEANING.


 


(A)                                  “COMPETITION” MEANS OPTIONEE ENGAGING IN,
OR OTHERWISE DIRECTLY OR INDIRECTLY BEING EMPLOYED BY OR ACTING AS A CONSULTANT
OR LENDER TO, OR BEING A DIRECTOR, OFFICER, EMPLOYEE, PRINCIPAL, AGENT,
STOCKHOLDER, MEMBER, OWNER OR PARTNER OF, OR PERMITTING OPTIONEE’S NAME TO BE
USED IN CONNECTION WITH THE ACTIVITIES OF ANY OTHER BUSINESS OR ORGANIZATION
WHICH COMPETES, DIRECTLY OR INDIRECTLY, WITH THE BUSINESS OF THE COMPANY AS THE
SAME SHALL BE CONSTITUTED AT ANY TIME DURING THE PERIOD OPTIONEE WAS EMPLOYED BY
OR AFFILIATED WITH THE COMPANY.


 


(B)                                 “RETIREMENT” MEANS RETIREMENT AS DEFINED
UNDER ANY COMPANY PENSION PLAN OR RETIREMENT PROGRAM.


 


(C)                                  “SUBSIDIARY” MEANS A CORPORATION OR OTHER
ENTITY OF WHICH OUTSTANDING SHARES OR OWNERSHIP INTERESTS REPRESENTING 50% OR
MORE OF THE COMBINED VOTING POWER OF SUCH CORPORATION OR OTHER ENTITY ENTITLED
TO ELECT THE MANAGEMENT THEREOF ARE OWNED DIRECTLY OR INDIRECTLY BY THE COMPANY.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the Grant Date.

 

 

TUESDAY MORNING CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

Chief Financial Officer

 

 

Accepted:

 

 

 

 

Name of Optionee:

 

 

 

 

 

Date:

 

 

 

7

--------------------------------------------------------------------------------


 

Annex A

 

[To Be Attached]

 

--------------------------------------------------------------------------------